Curia, per Evans, J.
In the case of Givens ads. Tiler, decided in Charleston, January, 1836, it was held, that the written agreement to pay the debt of another required by the fourth section of the statute of frauds, need not contain the consideration upon which the agreement is founded. This was the opinion of the whole Court, then consisting of all the law judges and the chancellors. By that case, Wain vs. Warlters, 5 East, 10, and our own case on the same point, were overruled. But even whilst Wain vs. Warlters, was unshaken, and its authority unquestioned, it was decided in Aiken vs. Duren, that these words, “ value received,” were a sufficient consideration. These words are an acknowledgment in writing, that the defendant has received a valuable consideration for his promise. A promise can never be regarded as nuclum pactum, against the express acknowledgment of the promiser to the contrary. I will not say that such an acknowledgment precludes him from showing, by proof, that there was in fact no consideration. That question is not involved in this case; no such proof was offered.